Citation Nr: 0012826	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  95-13 332	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from July 1967 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.


FINDING OF FACT

There is no competent evidence of record etiologically 
relating right venous stasis dermatitis or other currently 
diagnosed skin disorder to herbicide exposure or other 
incident of the veteran's active military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disorder, to include right venous stasis dermatitis, is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Laws and Regulations

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at 38 C.F.R. § 3.309(e) (1999) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6)(iii) (1999).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, if the requirements of 38 C.F.R. §§ 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, and provided further that the requirements of 38 
C.F.R. § 3.307(d) (1999) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e) (1999).  VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

Absent objective evidence of some disease or disability for 
which service connection might be granted on a presumptive 
basis, the veteran is not entitled to the in-service 
presumption of exposure to a herbicide agent.  See McCartt v. 
West, 12 Vet. App. 164 (1999) (neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 
3.309(e)). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994); see 38 C.F.R. § 3.303(d) (1998).  The rationale 
employed in Combee also applies to claims based on exposure 
to Agent Orange.  Brock v. Brown, 10 Vet. App. 155, 160 
(1997).  However, competent evidence of service incurrence 
and nexus between current disability and herbicide exposure 
is required.  McCartt v. West, supra.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that a claim must be accompanied by supportive evidence 
and that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The Court has elaborated that the second and 
third Caluza elements may also be satisfied under 38 C.F.R. § 
3.303(b) (1999), by the submission of (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. at 495-97.  However, even under 
this regulation, medical evidence is required to demonstrate 
a relationship between a present disability and the 
continuity of symptomatology if the condition is not one 
where a lay person's observations would be competent.  
Clyburn v. West, 12 Vet. App. 296, 302 (1999); Sacks v. West, 
11 Vet. App. 314 (1998).

In any case, a claim for service-connection for a disability 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Combat

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  
In that regard, the Board further notes that combat veterans 
are afforded special consideration and are given the benefit 
of the doubt in disability cases, i.e., in the case of any 
veteran who engaged in combat with the enemy in active 
service, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).

Where a veteran has established that he is a combat veteran, 
Collette and Caluza v. Brown, 7 Vet. App. 498 (1995), set out 
the correct application of 38 U.S.C.A. § 1154(b), requiring a 
three-step, sequential analysis:  1)  Has the claimant 
produced "satisfactory lay or other evidence of such injury 
or disease."  "Satisfactory evidence" is defined as 
"credible evidence that would a allow a reasonable fact 
finder to conclude that the alleged injury or disease was 
incurred in or aggravated by the veteran's combat service"; 
2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service"; 
and 3)  Once these the first two steps are met, the Secretary 
will accept the combat veteran's evidence as sufficient proof 
of service incurrence, even if no official record of such 
incurrence exists, unless the government can met the burden 
of showing "clear and convincing evidence to the contrary."  
Only in the third step may contrary evidence, such as a 
Report of Medical Examination at Separation, be brought into 
play.  Collette, 82 F.3d at 393.  

The above-cited provisions do not presumptively establish 
service connection for a combat veteran; rather, they relax 
the evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
see also Wade v. West, No. 97-1184 (U.S. Vet. App. July 23, 
1998); Velez v. West, 11 Vet. App. 148 (1998); Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).  The veteran must still 
establish that his claim is well grounded by medical evidence 
showing a nexus between a current disability and the reported 
service incident.  See Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  The Court has recently clarified that the 
presumptions of § 1154(b) are applicable to the in-service 
incurrence prong of the Caluza test, but not to the elements 
of current disability or nexus between a current disability 
and service.  Kessel v. West, 13 Vet. App. 9 (1999).

Factual Background

The veteran's February 1967 pre-induction examination report 
shows no skin abnormalities.  His report of examination at 
separation, dated in July 1969, also noted his skin to be 
normal.  On the July 1969 accompanying report of medical 
history the veteran denied having or having had any skin 
diseases.  The veteran's service personnel records indicate 
he suffered a fragment wound to the left leg in combat in 
February 1968, for which he received a Purple Heart.  Neither 
service personnel nor medical records indicate right leg 
injury during service.


The RO first received a claim for VA compensation benefits 
from the veteran in October 1990.  At that time the veteran 
made no mention of any skin problems.  In January 1993 he 
claimed entitlement to compensation benefits based on 
exposure to Agent Orange and specified that he had a rash.  
The veteran did not report for VA examination scheduled in 
September 1993.

In January 1994, the veteran underwent an Agent Orange 
examination.  He denied any history of acneform lesions as a 
teenager, while in Vietnam or post returning from Vietnam.  
He reported a history of having peeling of his hands while in 
Vietnam, and reported a recurrent localized rash around his 
right ankle that appears yearly.  The lesion was noted to be 
extremely pruritic.  It was noted that the veteran had a 
history of an ulcer at that site.  The veteran also gave a 
history of a shrapnel injury to his right leg.  Physical 
examination revealed hyperpigmentation with hyperkeratotic 
scale on the medial malleolus of the right ankle.  There was 
no evidence of acneiform lesions.  The assessment was that 
there was no evidence of chloracne or a history consistent 
with Agent Orange exposure but that the veteran had venous 
stasis dermatitis and a history of a probable venous stasis 
ulcer.  Another January 1994 record notes a history of right 
ankle stasis ulcer of six months' duration.  

A VA record dated in August 1994 indicates a provisional 
diagnosis of chronic venous stasis versus eczema of the right 
ankle.  

Initial Matters

The Board begins by noting that in its April 1999 remand the 
Board suggested that the veteran's claim was well grounded 
within the meaning of 38 U.S.C.A. § 5107(a), based on the 
veteran's lay account of in-service skin symptomatology 
continuing to date, and the fact that a VA physician appears 
to have diagnosed right venous stasis dermatitis based on 
current manifestation of symptomatology reported by the 
veteran to be recurrent.  The Board cited Savage v. Brown, 10 
Vet. App. 488 (1997), and Falzone v. Brown, 8 Vet. App. 398 
(1995).  However, subsequent case law has further clarified 
when a continuity of symptomatology asserted by the veteran 
is and is not sufficient to well ground a claim.  Based on 
its consideration of such, as set out in detail in the 
reasons and bases below, the Board concludes that the 
veteran's claim is not well grounded.  Here, the Board also 
notes that remands are not, in any case, final decisions on 
the merits of a matter, but rather in the nature of a 
preliminary order.  38 C.F.R. § 20.1100(b) (1999).

In its April 1999 remand the Board ordered VA examination of 
the veteran.  The veteran failed to report for examination 
scheduled in August 1999.  His sister notified the VA Medical 
Center by telephone and indicated that the veteran was in 
jail.  She requested that examination be rescheduled for the 
following summer.  The veteran's representative has requested 
VA to "make another attempt to contact the Veteran in order 
to exhaust duty to assist."  Also, the Court has held that 
where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  

However, the Court has also held that if the veteran fails to 
submit a well-grounded claim, the VA is under no duty to 
assist him in any further development of the claim.  
38 U.S.C.A. § 5107(a); see Morton v. West, 12 Vet. App. 477 
(1999); Schroeder v. West, 12 Vet. App. 184 (1999); Meyer v. 
Brown, 9 Vet. App. 425 (1996).  Most recently, the Court has 
clarified that the mandate for corrective remand under 
Stegall applies only where a claim is well grounded.  Roberts 
v. West, 13 Vet. App. 185 (1999).  Accordingly, as the Board 
herein finds the veteran's claim to be not well grounded, 
remand for examination or other development is not warranted 
in this case.

Analysis

The Board first notes that venous stasis dermatitis is not a 
disease presumptive to Agent Orange exposure.  As such, 
service connection for such is not warranted on that basis.  
See 38 C.F.R. §§ 3.307, 3.309; McCartt, supra.  Nor is there 
competent evidence relating venous stasis dermatitis to Agent 
Orange exposure in service.  In fact, the available VA 
medical opinion cites the absence of skin problems consistent 
with Agent Orange exposure.  To that extent the evidence is 
clearly against the veteran's claim.  Also, venous stasis 
dermatitis is the only confirmed skin diagnosis of record.  
Accordingly, there can be no claim of entitlement to service 
connection for a skin disorder other than venous stasis 
dermatitis.  See, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board next acknowledges that the veteran is competent to 
report skin symptomatology, such as peeling skin or the 
presence of a rash, in service and thereafter.  Moreover, as 
a combat veteran absent clear evidence to the contrary his 
account of in-service skin problems is accepted despite a 
lack of in-service notation or diagnosis of same.  See 
38 U.S.C.A. § 1154(b).  In that regard the Board points out 
that available records do show that the veteran specifically 
denied having or having had skin problems at discharge from 
service.  There is, however, some question as to whether the 
veteran's complete service medical records are available 
insofar as available medical entries are absent notation of a 
left lower extremity wound that is documented in personnel 
records.  Thus, the Board will shift its discussion to that 
of whether there is evidence of a continuity of 
symptomatology in this case.  

In connection with his current service connection claim, the 
veteran has argued that he first developed skin symptoms in 
service and, specifically, that he has had a yearly recurrent 
right ankle rash since that time.  He has indicated that such 
contentions are supported by the VA outpatient records in the 
claims file.  However, the VA records referenced by the 
veteran show treatment only in 1994, decades after service.  
The veteran was discharged in July 1969 and did not file any 
claim for VA compensation until October 1990; at that time he 
claimed benefits based only on shrapnel wounds and post-
traumatic stress disorder (PTSD) and cited civilian treatment 
only for stress, high blood pressure and PTSD.  He also 
reported injury to his right leg, right arm and head.  The 
veteran did not thereafter mention any skin problems until 
October 1993.  The veteran's statements as to continued 
symptomatology are offered many years after discharge and 
without support via other lay statements or any notations 
that he sought medical treatment.

In any case, the veteran has not submitted sufficient 
evidence to satisfy the final requirement of a well-grounded 
claim under 38 C.F.R. § 3.303(b):  nexus evidence.  In Hodges 
v. West, 13 Vet. App. 287 (2000), the Court noted that 
although that veteran's reported in-service symptoms appeared 
to be very similar to the symptoms reported at the time of 
post-service evaluation, the claim was not well grounded as 
there was no medical evidence showing a common underlying 
cause of such symptoms.  See also Clyburn, supra.  In this 
case the record does not contain any competent opinion 
directly relating venous stasis dermatitis to service.  While 
the veteran has reported a continuity of symptomatology since 
service, there is no competent opinion linking such 
continuity to the currently diagnosed skin disease.  The VA 
physician in January 1994 diagnosed such disability based on 
present evaluation of the veteran's manifested right ankle 
rash in conjunction with the veteran's own reported history 
of a recurrent rash at the right ankle site.  That examiner 
did not review the claims file and did not provide a 
conclusion or supporting explanation to the effect that the 
veteran had venous stasis dermatitis in service.  See Bloom 
v. West, 12 Vet. App. 185 (1999) (there was an inadequate 
nexus opinion when the physician proffered no clinical data 
or other rationale to support such a conclusion; nor was 
there anything otherwise in the record that would give it 
substance).

To the extent that the VA physician included consideration of 
the veteran's history of continued symptomatology, from in or 
around 1969 and to date, the Board notes the lack of any 
support for such contention based on the record, to include 
the veteran's own earlier filing for VA benefits without 
mention of any skin problems.  See McManaway v. West, 13 Vet. 
App. 60, 68 (1999); Grover v. West, 12 Vet. App. 109 (1999).  
As such, the examiner's mere diagnosis is not competent 
evidence of a nexus between diagnosed venous stasis 
dermatitis and service-incurred skin symptoms.  There is no 
other medical opinion in the record speaking to the etiology 
of venous stasis dermatitis.


The veteran has argued that the "burden of proof has shifted 
to the VA and they must now prove that my conditions did not 
originate during active duty combat service in Vietnam.  In 
order to do this the VA must now prove the origin of my 
conditions in order to disprove my contentions..."  The Board 
regretfully notes that the veteran's reliance on his combat 
status to mandate service connection absent a proof of 
alternate etiology of his claimed skin disorder is misplaced.  
The presumption afforded under 38 U.S.C.A. § 1154(b) deals 
only with the question of whether a particular disease or 
injury occurred in service, not the question of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required.  See Kessel 
v. West, 13 Vet. App. 9 (1999).  The Board has herein above 
accepted the veteran's account of skin symptoms in service.  
As stated, he is not, however, competent to attach a 
diagnosis to his claimed in-service symptoms, or to the 
symptoms he reportedly demonstrated thereafter.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Although the veteran is competent to provide testimony as to 
observable symptoms or circumstances, as a lay individual he 
is not competent to provide the requisite diagnosis of a 
chronic skin disorder in service, or of a nexus between a 
continuity of symptomatology and any currently diagnosed skin 
disability.  See Niemiec v. West, No. 96-920 (U.S. Vet. App. 
Dec. 1, 1999) (per curiam); see also Clyburn v. West, 12 Vet. 
App. 296 (1999).  Medical evidence is required to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Sacks v. West, 11 Vet. App. 
314 (1998).  In Clyburn, the Court distinguished the facts 
from Falzone v. Brown, 8 Vet. App. 398, 406 (1996), 
previously relied upon by the Board, insofar as the Falzone 
facts centered on a condition subject to lay observation, 
i.e., pes planus.  In Clyburn, the matter involved bilateral 
knee disability, and, in Hodges, a stomach disorder.  Such 
disorders, like venous stasis dermatitis, are not observable 
conditions but are instead matters requiring medical 
expertise to identify.  See Grottveit, supra.  The veteran in 
this case is thus not competent to provide the requisite 
nexus between complained of recurrent skin symptomatology and 
diagnosed venous stasis dermatitis and the record is absent 
any competent medical opinion as to such relationship.

In sum, there is no competent evidence of record that relates 
venous stasis dermatitis, or other diagnosed skin disability, 
to service or to a continuity of symptomatology first noted 
in service.  Absent such nexus evidence, the claim of 
entitlement to service connection for a skin disorder must be 
denied as not well grounded.  See Caluza, supra.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  In fact, pursuant 
to the Board's April 1999 remand, the veteran was 
specifically advised that he could submit additional evidence 
in support of his claim; he did not identify or submit 
additional evidence or argument.


ORDER

Service connection for a skin disorder, to include right 
venous stasis dermatitis, is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

